DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment and response dated February 22, 2022 in responding to the Office Action of January 26, 2022 provided in the rejection of all previous pending claims 1-6 and 8-11.
 Claim 9 has been amended.
No claims have been cancelled nor newly added.
 Thus, claims 1-6 and 8-11 are pending for examination. 
Allowable Subject Matter
3.	Claims 1-6 and 8-11 are allowed, which re-number as 1-10.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…wherein the power tool is adapted for wireless communication with the cloud server and comprises: a motor; a driving module, which is configured to drive the motor; a control module, which is configured to output a control signal to the driving module; and an internet of things (IoT) module, which is configured to establish a wireless communication link between the power tool and the cloud server, wherein, the IoT module, the driving module and the control module share a bus, and the upgrading file is simultaneously distributed to at least one of the control module or the driving module through the bus, and wherein the control module is configured to receive an upgrading 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-6 and 8-11  are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192